NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ARMANDO RAFAEL ESCAMILLA-                       No.    19-71302
SERRANO; BRAYAN RAFAEL
ESCAMILLA-DURAN,                                Agency Nos.       A208-170-228
                                                                  A208-170-229
                Petitioners,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Armando Rafael Escamilla-Serrano and Brayan Rafael Escamilla-Duran,

natives and citizens of El Salvador, petition for review of the Board of Immigration

Appeals’ order dismissing their appeal from an immigration judge’s decision

denying their applications for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8

U.S.C. § 1252. We review factual findings for substantial evidence. Garcia-

Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny in part and

dismiss in part the petition for review.

      As to Escamilla-Duran, substantial evidence supports the finding that he

failed to establish that the harm he experienced or fears was or would be on

account of his family membership, membership in the group “young El Salvadoran

men who refuse gang recruitment based on political opinion,” anti-gang political

opinion, or religion. See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an

applicant “must provide some evidence of [motive], direct or circumstantial”); see

also Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in

a particular social group is established, an applicant must still show that

“persecution was or will be on account of his membership in such group”); Santos-

Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008) (resistance to gang

recruitment, without more, does not establish political opinion) abrogated on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013).

      As to Escamilla-Serrano, substantial evidence supports the determination

that he did not establish a well-founded fear of future persecution. See Nagoulko v.

INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future persecution “too

speculative”).


                                           2                                   19-71302
      We lack jurisdiction to consider the protected grounds petitioners assert for

the first time in their opening brief. See Barron v. Ashcroft, 358 F.3d 674, 677-78

(9th Cir. 2004) (court lacks jurisdiction to review claims not presented below).

      Thus, petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence also supports the denial of CAT relief because

petitioners failed to show it is more likely than not they would be tortured by or

with the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      As stated in the court’s July 29, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   19-71302